                                                                USDC SDNY
UNITED STATES DISTRICT COURT                                    DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                   ELECTRONICALLY FILED
__________________________________                              DOC #:
                                                                DATE FILED: 
SHAWN GIBSON,

                               Plaintiff,                     1:20-cv-05115-MKV-SN



v.                                                            Notice of Motion for Attorney’s
                                                              Fees Pursuant to the
                                                              Equal Access to Justice
                                                              Act, 28 U.S.C.A. § 2412 (West)
COMMISSIONER OF SOCIAL
SECURITY,

                        Defendant.
_________________________________

COUNSEL:

PLEASE TAKE NOTICE that upon the annexed affirmation of Howard D. Olinsky, attorney

for Plaintiff, and other papers, Plaintiff will make a motion before the Court on a date to be set

by the court, for an order:

       1. Awarding an Equal Access to Justice Act Counsel Fee for $1,366.43; and

       2. Awarding expenses in the amount of $17.25; and

       3. Awarding costs in the amount of $400.00;

       4. If Plaintiff has no debt registered with the Department of Treasury subject to offset

           that the fees be made payable to the attorney.

Plaintiff’s attorney, Howard D. Olinsky, moves the court for an award to be paid by Defendant

under the Equal Access to Justice Act, 28 U.S.C.A. § 2412.



There are no special circumstances in this case which make an award under the EAJA unjust.
This motion is supported by an affirmation of Plaintiffs attorney, attached time and cost records

and a Waiver of Direct Payment by Plaintiff.



Executed this May 11, 2021


                                                    Respectfully submitted,

                                                    /s/ Howard D. Olinsky
                                                    Howard D. Olinsky, Esq.
                                                    Counsel for Plaintiff
                                                    Olinsky Law Group
                                                    250 South Clinton St., Suite 210
                                                    Syracuse, NY 13202
                                                    Telephone: 315-701-5780
                                                    Facsimile: 315-701-5781
                                                    Email: fedct@windisability.com




                                   0D\
